Name: Council Directive 82/880/EEC of 21 December 1982 amending Directive 81/363/EEC on aid to shipbuilding
 Type: Directive
 Subject Matter: nan
 Date Published: 1982-12-30

 Avis juridique important|31982L0880Council Directive 82/880/EEC of 21 December 1982 amending Directive 81/363/EEC on aid to shipbuilding Official Journal L 371 , 30/12/1982 P. 0046 - 0046 Spanish special edition: Chapter 08 Volume 2 P. 0107 Portuguese special edition Chapter 08 Volume 2 P. 0107 *****COUNCIL DIRECTIVE of 21 December 1982 amending Directive 81/363/EEC on aid to shipbuilding (82/880/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 92 (3) (d) and 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas the state of the shipbuilding industry, both worldwide and in the Community, has deteriorated during the period of application of Directive 81/363/EEC (3); whereas the very serious situation is aggravated by the increase in production in certain third countries; Whereas the said Directive expires on 31 December 1982; Whereas the said Directive allows for restructuring schemes, adaptation and consolidating measures directed towards making European industry more competitive through the gradual abolition of aid, while maintaining a number of jobs; Whereas in the present continuing economic crisis Member States do not foresee, in the medium term, a genuine recovery in maritime industries either at world or at Community levels; whereas, consequently, measures must be taken to obtain a lasting improvement in the competitiveness of the Community's shipbuilding industry through adaptation to market conditions; Whereas, therefore, in view of the severe social and regional repercussions of the continuing crisis and having regard to the efforts and sacrifices demanded by the restructuring of this sector in this particular respect, the immediate and complete abolition of the aids granted by Member States to the shipbuilding industry, whether directly or indirectly, hardly seems possible; Whereas it is therefore necessary to extend for a period of two years the control of such aids as instituted by Directive 81/363/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 11 of Directive 81/363/EEC, '31 December 1982' is hereby replaced by '31 December 1984'. Article 2 This Directive is addressed to the Member States. Done at Brussels, 21 December 1982. For the Council The President O. MOELLER (1) Opinion delivered on 17 December 1982 (not yet published in the Official Journal). (2) Opinion delivered on 15 December 1982 (not yet published in the Official Journal). (3) OJ No L 137, 23. 5. 1981, p. 39.